His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the ’Court, as follows:
Reiator appealed suspensively. The trial Judge dismissed the appeal for want of a good and sufficient surety on the appeal bond. Hence this application.
The surety was a married woman and her only property consisted of a piece of real estate given to her during marriage by her husband who still lives.
The surety is not sufficient. The property owned by her and revocable at any time by her husband is not liable to seizure, that is to say, to such effective seizure as will profit the person effecting the seizure, since no sale thereof under execution conveys title to the purchaser who cannot be defeated until cured by prescription of ten years.
Leverett vs. Loeb, 117 La., 310.
The preliminary writ herein issued is recalled and relators ’ application for prohibition is dismissed.